DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments stating that Lavoie fails to disclose or suggest “a registration mode selectable by a user to register information on the parking space having the target parking range set therein," as recited in claim 1, the Examiner respectfully disagrees.
Paragraph [0023] of the instant application specification states “The target parking range is a range (region) in which the vehicle 100 is to be parked through the parking assist control, and has a size that can accommodate the vehicle 100.” Accordingly, the Examiner is interpreting “the target parking range” to include a preferred size or region of space that can accommodate the vehicle.
Examiner points to [0028] and [0029] of Lavoie (reproduced below):
[0028] According to one embodiment, the park assist system 30 may also rely on stored parking parameter selections so that the driver does not need to make parking parameter selections each time a parallel parking maneuver is executed. For example, a user may assign preferred parking parameter selections via the touchscreen of the display 15 or other human machine interface. The preferred parking parameter selections are communicated to the parking assist system 30, and in response, the parking assist system 30 will detect only target parking spaces that are compatible with the parking parameter selections specified by the user. The user need only assign his or her preferred parking parameter selections once and is free to change them at any time. As a result, the process of parallel parking a vehicle 10 becomes more expedited.

[0029] Once a feasible target parking space has been detected and the parking parameters have been established, the driver is instructed to place the vehicle 10 in reverse at step I. At step J, the park assist system 30 automatically steers the vehicle 10 during the execution of the parallel parking maneuver, which is governed by the parking parameter selection(s) made previously at step H. Throughout the parallel parking maneuver, the driver is responsible for applying gas (e.g., depressing the gas pedal 14) and stopping the vehicle 10 (e.g., depressing brake pedal 12) based on instructions provided by the park assist system 30. The driver may also be instructed to place the vehicle in drive and/or reverse, as many times as needed, so that the vehicle 10 can be successfully parked into the target parking space. With respect to fully autonomous vehicles, however, the application of gas and brakes, in addition to gear shifting, may be performed automatically by the park assist system 30.

The Examiner notes determining that a space is feasible is based on the slot length LS, i.e. a size that can accommodate the vehicle, as taught in [0023] (see also: Fig. 2).  Although [0023] is not specifically cited in the previous rejection, it is respectfully requested from the applicant to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
Furthermore, under the current Office policy of broadest reasonable interpretation, Examiner is interpreting the preferred parameter selections of Lavoie (i.e. user-selectable parameters that allow the system to detect parking spaces) to be equivalent to the selectable registration mode as claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
	Therefore, the system of Lavoie detects a parking space (i.e. registers parking information) based on user selectable parameters (i.e. a registration mode selectable by a user) and a feasible slot length (i.e. a target parking range set).
	Furthermore, Examiner notes the language “to register information on the parking space having a parking range set therein;” is intended use and therefore given no patentable weight.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, Lavoie teaches a selectable registration mode (as cited above and in the previous rejections).  Allexi is cited to teach limiting a speed of a vehicle during parking regardless of user input (i.e. regardless of one of the plurality of speed modes selected by the user). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the parking assist of Lavoie to incorporate limiting the speed of a vehicle during parking, as taught by Allexi.  One would have been motivated to make this modification in order to avoid a disruption of the parking process based on excessive speeds, as taught by Allexi in at least [0014], thus preventing potential collisions and increasing safety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664